IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,878-01


                    EX PARTE LESTER EARL ROBINSON II, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR2018-143-001 IN THE 207TH DISTRICT COURT
                            FROM COMAL COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of engaging in organized criminal activity and sentenced to seven

years’ imprisonment. He filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that he was denied his right to an appeal through no fault of his own. The

trial court has entered findings and recommends, with the State’s agreement, that a late appeal be

granted. The findings and recommendation are supported by the record and applicable law.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number CR2018-143 from the 207th District Court of Comal County. Within ten days from
                                                                                                    2

the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel to

represent him on direct appeal. All deadlines shall be calculated as if Applicant was sentenced on the

date of this Court’s mandate. Should Applicant decide to appeal, he must file a written notice of

appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: December 9, 2020
Do not publish